The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 12, 2014

                                      No. 04-14-00052-CR

                                         Carli MCGAA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR1004
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
        Appellant’s brief was due April 24, 2014, but it was not filed. The clerk of this court
notified appellant’s counsel of the deficiency by letter dated April 28, 2014. See TEX. R. APP. P.
38.8(b)(2). The letter required a response by May 8, 2014. Counsel responded by filing a
motion for extension of time to file the brief.

       The motion asserts that counsel intends to file an Anders brief in this appeal.
Nevertheless, he requests a sixty-day extension of time, until June 28, 2014, to file the brief. We
grant the motion in part and order appellant’s attorney, Case Darwin, to file appellant’s brief
by May 28, 2014 (thirty days after the original due date).

        Counsel is advised that no further extensions of time will be granted absent a motion that
(1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. If the
brief or a conforming motion is not filed by the date ordered, the court may abate this appeal and
remand the case to the trial court for a hearing to determine whether appellant or counsel has
abandoned the appeal.
                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court